Citation Nr: 1451793	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-17 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a respiratory disability.

3.  Entitlement to service connection for a skin disorder affecting the scalp.

4.  Entitlement to service connection for low back disability.

5.  Entitlement to service connection for difficulty swallowing.

6.  Entitlement to an initial increased rating for bilateral hand arthritis, currently rated 10 percent disabling.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities for the period prior to May 27, 2012.

(Entitlement to an annual clothing allowance, special home adaptation, and specially adapted housing are the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Richard V. Spataro, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to January 1975; November 2005 to March 2006; and, from October 2006 to December 2007.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a December 2008 rating decision, the RO denied entitlement to service connection for the following disabilities:  traumatic brain injury (TBI); migraine headaches; vertigo; joint pain/weakness; thyroiditis and hypothyroidism; generalized pain/weakness; multiple dental caries; reactive airway disease; skin/scalp disability; lymph node swelling/pain; cyst, right ear; posttraumatic stress disorder (PTSD); bilateral hearing loss; difficulty swallowing; anxiety/mental anguish; neck pain and brain stem/spinal cord pain; generalized muscle pain; nephrogenic systemic fibrosis; chronic fatigue syndrome; dehydration; hypertension; low back disability; bilateral feet numbness/circulatory; and, sexual assault.  The RO granted entitlement to service connection for bilateral hand, degenerative joint disease (claimed as bilateral finger/thumb/hand disability), assigning a 10 percent disability rating, effective December 17, 2007.  In December 2008, the Veteran filed a notice of disagreement with regard to all denials of service connection and the disability rating assigned to bilateral hand.

In an October 2009 rating decision, the RO, in pertinent part, denied entitlement to a TDIU.  The Veteran filed a notice of disagreement in November 2009.

In an October 2011 rating decision, the RO granted entitlement to service connection for fibromyalgia with multiple joint pain (which encompassed the claimed headaches, generalized pain/weakness, joint pain/weakness, neck pain/brain steam/spinal cord pain, generalized muscle pain, and bilateral feet numbness/circulation), assigning a 40 percent disability rating, and granted entitlement to service connection for hypothyroidism (which encompassed the claimed thyroiditis and hypothyroidism), assigning a 10 percent disability rating, both effective December 17, 2007.  The grant of service connection for fibromyalgia and hypothyroidism constituted a full award of the benefits sought on appeal as to those issues and the encompassed issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor her representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

In a March 2012 rating decision, the RO granted entitlement to service connection for post concussive disorder (claimed as traumatic brain injury), assigning a 10 percent disability rating, and granted entitlement to service connection for tinnitus, assigning a 10 percent disability rating, both effective December 14, 2007.  The grant of service connection for post concussive disorder constituted a full award of the benefit sought on appeal as to that issue.  Id.  Neither the Veteran nor her representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

In March 2012, the RO issued a statement of the case which addressed the following service connection issues:  chronic fatigue syndrome; hypertension; sexual assault; vertigo; dehydration; reactive airway disease; cyst, right ear; anxiety/mental anguish; PTSD; lymph node swelling; skin/scalp disability; hearing loss; dental disability; low back disability; difficulty swallowing; and, nephrogenic systemic fibrosis.  The statement of the case also addressed the rating assigned to bilateral hand disability and the denial of a TDIU.  In May 2012, a substantive appeal was received in which the Veteran only perfected an appeal as to the following service connection issues:  hypertension; reactive airway disease; skin/scalp disability; low back disability; and, difficulty swallowing.  She also perfected an appeal with regard to the bilateral hand and TDIU issues.  

In an August 2013 rating decision, the RO granted entitlement to service connection for migraine headaches, assigning a 50 percent disability rating; and, granted entitlement to a TDIU and Dependency Educational Assistance (DEA) benefits, all effective May 27, 2012.  The Veteran did not file a notice of disagreement with the disability rating or effective date assigned; however, the issue of entitlement to a TDIU for the period prior to May 27, 2012 remains in appellate status per Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified at a Board hearing in September 2013; the transcript is of record.

The issues of entitlement to service connection for temporomandibular joint disorders (TMJ), residuals of brown recluse spider bite, and arteriosclerosis were raised in a December 2008 claim but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

In May 2012, the Veteran filed an increased rating claim for post-concussive disorder and hypothyroidism; these claims have not been adjudicated by the AOJ.

In July 2012, the Veteran filed a claim of service connection for arthritis of the feet; this claim has not been adjudicated by the AOJ.  

At the September 2013 Board hearing, the Veteran provided testimony regarding the following issues:  service-connected post concussive disorder; service-connected tinnitus; service-connected hypothyroidism; service-connected fibromyalgia with multiple joint pain; right ear cyst; lymph node; nephrogenic systemic fibrosis; vertigo; dehydration; anxiety; hearing loss; and, dental disability.  The Board will construe the Veteran's testimony as claims of service connection and claims for increased ratings.  

In June 2014, the Veteran filed a claim for jaw condition and burns pursuant to 38 U.S.C.A. § 1151 stemming from VA dental treatment in May 2014, and the following conditions secondary to the jaw condition and burns:  tooth; residuals of surgery; scars; tongue condition; throat condition; mouth condition; fungal condition; and gastrointestinal problems.  The Veteran also claimed entitlement to specially adapted housing.  See 06/03/2014 VBMS entry, VA 21-526EZ, Fully Developed Claim.  

None of the above highlighted issues are in appellate status.  The Board does not have jurisdiction over any of the issues discussed hereinabove, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In April 2014, the Veteran submitted a VA Form 21-4138 indicating disagreement with a denial of a VA housing grant.  See April 3, 2014 VBMS entry.  It is not clear if this statement is referring to the denial of special home adaptation or specially adapted housing, or to another denial.  This is referred to the AOJ for appropriate action.

In April 2014, the Veteran submitted a 'Notice of Disagreement' referencing a September 2013 denial of a clothing allowance.  As this decision is not of record, this submission is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for low back disability, skin disability, and difficulty swallowing, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the evidence shows that hypertension is aggravated by service-connected disabilities.

2.   The weight of the evidence shows that a respiratory disability manifested during service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The criteria for an award of service connection for a respiratory disability, claimed as reactive airway disease, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In light of the hypertension and respiratory service connection issues being granted, no further discussion of the VCAA is necessary.  

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). However, for service connection to be granted solely on the basis of continuity of symptomatology, the claimed disability must be a chronic disease identified under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Hypertension

In June 2008, the Veteran underwent a VA examination.  She reported that she was diagnosed with hypertension in service and her medication for another condition is a diuretic so she was not using traditional hypertensive medications as her blood pressure is in control on Topiromate her seizure medication.  

The examiner noted that in the last two years her blood pressure had been normal.  There is an indication of elevated blood pressure in emergency room visit in 2004 and in 1999.  The examiner diagnosed hypertension.  

A June 2012 'Hypertension Disability Benefits Questionnaire' completed by the Veteran's VA physician reflects a diagnosis of hypertension.  The physician noted that she had transient hypertension after a TBI in April 2007.  The physician commented that the Veteran's blood pressure was not monitored on a regular basis and did not require daily medication until after June 22, 2010 when an EKG confirmed that the Veteran's blood pressure was sufficient to cause cardiac damage.  The physician noted that the Veteran requires daily blood pressure medication and treatment monitoring.  The physician opined that the Veteran's combined health conditions, including chronic arthritis pain, migraine headaches, Raynaud disease and fibromyalgia, make control of her blood pressure problematic because pain causes a significant increase in blood pressure.  These factors preclude the Veteran from any type of gainful employment.  The Veteran's conditions were deemed chronic and would more likely than not worsen with age.  

As service connection is in effect for fibromyalgia and migraine headaches, and in light of the VA physician's opinion that the medication taken for these conditions makes control of her blood pressure problematic, the Board finds that the Veteran's hypertension has been aggravated by her service-connected disabilities.  Thus, service connection is warranted.

Respiratory disability

A November 2006 service record reflects assessments of sinusitis, bronchitis, and pneumonia.
 
An April 2007 treatment record reflects that the Veteran complained of acute tightness in her throat, nonproductive cough and expiratory wheezing after being exposed to pepper spray.  She reported a history of two similar reactions to pepper spray but reported worse symptoms.  The examiner diagnosed allergic reaction - bronchospasm secondary to pepper spray.

An April 2007 service record memorandum from a surgeon reflects that the Veteran has had at least four exposures to pepper spray and has reacted with increasing allergic symptoms.  

In March 2011, the Veteran underwent a VA examination.  The examiner diagnosed reactive airway disease.  The examiner opined that it was at least as likely as not that the Veteran's current respiratory condition was related to treatment noted in service.  The examiner commented that while the Veteran had not been officially diagnosed with reactive airway disease, she continued to have some sort of allergic reaction to environmental allergens requiring her to use Albuterol inhalant on a regular basis.  

A July 2012 'Disability Benefits Questionnaire' reflects a history of pneumonia, bronchitis, sinusitis and asthma during service in November 2006.  Reactive airway disease was diagnosed in November 2007 after exposure to pepper spray.  The examiner found that December 2007 post-deployment PFT findings indicated clinical asthma.  The examiner stated that since then she has continued to be symptomatic of asthma, bronchitis, and sinusitis, requiring prescription medication and treatment monitoring.  These conditions are chronic and will more likely than not worsen with age.  

In light of the diagnosis of reactive airway disease in service and the positive etiological opinions, the Board finds that service connection is warranted for a respiratory disability.


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for reactive airway disease is granted.



REMAND

Low back disability

A March 2011 VA examiner opined that the Veteran's degenerative joint disease of the lumbar spine is less likely as not related to an in-service head injury incident.  The examiner commented that the Veteran had been involved in multiple motor vehicle accidents and prior incidents in civilian life which are likely aggravating the normal progression of the degenerative joint disease.  The examiner commented that there is no specific injury in service other than the sprain in 2007, which appeared self-limited.  

The examiner, however, failed to consider that there are diagnoses of record that predated the Veteran's second and third periods of active service.  Specifically, an October 1989 VA record reflects a May 1989 shoulder and head injury and showed complaints of lumbar back pain.  There is also a January 1991 private record pertaining to the low back.  A December 1999 private record reflects a diagnosis of osteoarthritis of the lumbar spine.  Thus, additional opinion is required.

Skin disability

A May 2008 VA examination report reflects the Veteran's complaints of an itchy scalp rash since 2007 after her MRI.  The examiner noted that the Veteran was shaving her frontal scalp hair as all the short hairs were the exact same length.  The examiner determined that the skin examination of the scalp was normal and that the hair abnormalities were self-induced.

A July 2012 'Skin Diseases Disability Benefits Questionnaire' completed by the Veteran's physician reflects diagnoses of vitiligo of face/extremities, prurigo nodules/acne exoriee, and alopecia.  The examiner also indicated that there was treatment for a scalp ulcer.  The examiner indicated that the Veteran returned from service and was seen for a scalp infection and given antibiotics.  It was opined that the Veteran has had a non-healing scalp ulcer since 2007 until the present.  

Such examinations are contradictory and do not adequately address whether the Veteran has a skin disability that manifested in service or due to service.  The Veteran should be afforded a VA examination to assess the nature and etiology of any and all skin disabilities.

Difficulty swallowing

In light of the grant of entitlement to service connection for a respiratory disability, the Veteran should be afforded a VA examination to assess whether she has a disability manifested by difficulty swallowing and whether any such disability is due to her service-connected respiratory disability.

Bilateral hand arthritis

As detailed above, by rating decision dated December 2008, the RO granted service connection for bilateral hand degenerative joint disease and assigned an evaluation of 10 percent under 38 C.F.R. §§ 4.71a, Diagnostic Code 5010, effective from December 17, 2007.  

The findings contained in a September 2012  'Hand and Fingers Disability Benefits Questionnaire' completed by the Veteran's physician are wholly inconsistent with findings contained in the April 2013 VA examination report.  

The September 2012 report reflects diagnoses of traumatic arthritis and neuropathy.  The physician also indicated that the Veteran has ankyloses of the thumb and/or fingers, specifically carpometacarpal joint ankyloses of the thumbs, and metacarpophalangeal joint ankylosis.  The physician also stated that the Veteran requires assistive devices that replace normal hand, finger and thumb functions the same as if a prosthetic device replaced these functions.  The physician stated that bilateral thumbs are locked in the down position and essentially non-functional causing weakness in grasping, holding and manipulating objects and in performing normal tasks.  

The April 2013 VA examination report reflects a diagnosis of arthritis carpalmetacarpal bilateral thumbs.  The examiner found no ankylosis and there were no neurological findings.

The Veteran should be afforded a VA neurological and orthopedic examination with a physician with appropriate expertise to address the severity of her disability.

TDIU

In light of grant of service connection for hypertension and restrictive airway disease, the Veteran's claim of entitlement to a TDIU should be readjudicated.  

Also, an October 2012 statement from the Veteran's treating physician states that the Veteran has severe disabling symptoms from her service-connected fibromyalgia and this condition has prevented her from any sort of gainful employment since 2007.  

For the period prior to May 27, 2012, the Veteran's disabilities do not meet the schedular criteria pursuant to 38 C.F.R. § 4.16(a).  As there is plausible evidence that the Veteran's service connected disabilities cause unemployability, the Veteran's claim must be submitted to VA's Director, Compensation and Pensions Service for extraschedular consideration per § 4.16(b).  See Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of her current low back disability.  It is imperative that the claims file and a copy of this remand be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following: 

Please state whether any pre-existing lumbar spine disability clearly and unmistakably did NOT undergo a permanent increase in disability during either period of the Veteran's active service (November 2005 to March 2006; October 2006 to December 2007) beyond any natural progress.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

2.  Schedule the Veteran for a VA dermatology examination with a physician with appropriate expertise to assess the nature and etiology of her claimed skin condition.  The claims and Virtual folders must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should respond to the following:

a) Please clarify all skin diagnoses.  

Consideration should be given to prior diagnoses of record, to include those reflected in the July 2012 VA report.

b)  Please state whether any skin disability (to include skin ulcer, vitiligo of face/extremities, prurigo nodules/acne exoriee, and alopecia) is at least as likely as not (a 50 percent or higher degree of probability) manifested in service or is due to a period of active service or any incident therein.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of her claimed condition manifested by difficulty swallowing.  The claims and Virtual folders must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  The examiner should respond to the following:

a) Please state whether the Veteran has a disability manifested by difficulty swallowing- if so, please identify that disability.

b)  Please state whether any disability manifested by difficulty swallowing is at least as likely as not (a 50 percent or higher degree of probability) due to a period of active service or any incident therein.

c)  Please state whether any disability manifested by difficulty swallowing is at least as likely as not (a 50 percent or higher degree of probability) proximately due to a service-connected disability?  

d)  Please state whether any disability manifested by difficulty swallowing is at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

4.  Schedule the Veteran for an appropriate VA orthopedic and neurological examination with a physician(s) with appropriate expertise to ascertain the nature and severity of her bilateral hand disability.  The claims file should be made available to the examiner for review in connection with the examination.  Any medically indicated special tests, including x-rays, should be accomplished and all special test and clinical findings should be clearly reported.  

The examiner should identify all symptoms and manifestations associated with the bilateral hand disability.  The examiner should comment on any and all symptoms and manifestations due to the bilateral hand disability.

The examiner should identify any neurological findings affecting the hand as a result of the service-connected disability, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, or severe in nature).  The examiner should also identify any muscular atrophy.

Range of motion testing of the hand and fingers should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

The examiner should comment on any ankylosis affecting the hands.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Refer the Veteran's TDIU claim for the period prior to May 27, 2012 to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for extraschedular consideration per 38 C.F.R. § 4.16(b).

6.  After completion of the above, the AOJ should review the expanded record and readjudicate entitlement to service connection for low back disability and swallowing, and entitlement to a TDIU for the period prior to May 27, 2012 pursuant to § 4.16(b).  If any of the benefits sought are not granted in full, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


